Affirmed and Memorandum Opinion filed October 17, 2013.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00738-CR

                         VINA CHESTNUT, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court at Law
                            Austin County, Texas
                      Trial Court Cause No. 11CR29564

                 MEMORANDUM                     OPINION


      A jury convicted appellant of assault. The trial court assessed punishment at
confinement for one year in the Austin County Jail. The sentence was suspended
and appellant was placed under community supervision for two years. Appellant
filed a notice of appeal. We affirm.

      In a single issue, appellant claims the trial court erred in allowing Officer
David Mosley to give his opinion on the legal definition of bodily injury.
Appellant also complains Officer Mosley offered a legal conclusion that the “black
eye and busted lip” injuries sustained by the complainant met that definition.

      The record reflects Officer Mosley testified as follows:

      Q. And is it your understanding that bodily injury constitutes physical
      pain, illness or impairment of the physical condition?
      A. Yes.
      [Defense Counsel]: Objection as to his conclusion on a legal
      definition, Your Honor.
      [The State]: Your Honor, I think he can testify whether he's familiar
      with it or not.
      THE COURT: Okay. The objection is overruled.
      Q. (By [The State]) And, so, are you familiar with that definition?
      A. Yes, I am.
      Q. Now in your opinion, did [the complainant] suffer bodily injury?
      A. Yes, he did.


      The only objection was made after the question was answered and therefore
was not timely. See Erazo v. State, 260 S.W.3d 510, 514 (Tex. App.—Houston
[14th Dist.] 2008, pet. ref’d) (objection made after complained-of testimony was
not timely); see also Berry v. State, 233 S.W.3d 847, 857 (Tex. Crim. App. 2007)
(same). No objection was made when Officer Mosley was asked for his opinion as
to whether the complainant suffered bodily injury.         Accordingly, nothing is
preserved for our review. See Tex. R. App. P. 33.1(a). Appellant’s sole issue is
overruled. The judgment of the trial court is affirmed.


                                       /s/  Sharon McCally
                                            Justice
Panel consists of Justices Boyce, McCally and Busby.
Do Not Publish— TEX. R. APP. P. 47.2(b).

                                             2